Citation Nr: 0011270	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  95-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a temporary total rating beyond January 
31, 1995, under 38 C.F.R. § 4.30, based on surgical treatment 
for a service-connected right knee disability in October 
1994.

2.  Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30, based on required convalescence following surgical 
treatment for a service-connected left knee disability in 
December 1995. 

3.  Entitlement to an evaluation in excess of 30 percent 
disabling for the post-operative residuals of a right knee 
disability, for the period of February 1, 1995, to March 26, 
1997, and the period of July 1, 1997, to March 2, 1998.  

4.  Entitlement to an evaluation in excess of 30 percent 
disabling for post-operative residuals of total right knee 
replacement, for the period beginning May 1, 1999.  

5.  Entitlement to an evaluation in excess of 10 percent 
disabling for a service-connected left knee disability.  


REPRESENTATION

Appellant represented by:	John L. Hammonds, private 
attorney


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1987.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1995 rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which an evaluation of 30 percent disabling 
was granted for the post-operative residuals of a right knee 
disability, effective February 1, 1995, and a temporary total 
evaluation was assigned for the right knee disability on the 
basis of required convalescence following surgery for a 
service-connected disability, for the period of October 9, 
1994, to January 31, 1995.  

This claim also comes before the Board from an April 1996 
rating decision of the Jackson RO in which entitlement to a 
total rating based on required convalescence following 
surgical treatment for a left knee disability in December 
1995 was denied, and an increased evaluation of 10 percent 
disabling was granted for a service-connected left knee 
disability, effective December 1995.  

The Board notes that an appeal with regard to a claim for 
entitlement to an automobile and adaptive equipment allowance 
was perfected via the submission of a VA Form 9 on August 10, 
1995, and a claim for entitlement to a total rating based on 
individual unemployability due to service-connected 
disability was perfected on submission of a VA Form 9 in July 
1996.  The record indicates that in an August 1998 rating 
decision entitlement to an automobile and adaptive equipment 
was granted, as was a total rating based on individual 
unemployability.  Thus, the appeals as to these issues have 
been resolved.  

The claim for entitlement to an evaluation in excess of 30 
percent disabling for the post-operative residuals of a total 
right knee replacement is the subject of the remand portion 
of this decision.  

The Board notes that in conjunction with his appeals, the 
veteran requested a travel board hearing, and accordingly, a 
hearing before a member of the Board sitting at the New 
Orleans RO was scheduled for November 17, 1999.  The record 
indicates that the veteran and his representative were 
notified of the date, time, and location, of that hearing; 
however, the veteran failed to report and there is no 
indication from the record as to the reasons therefor.  
Accordingly, the Board has construed the veteran's failure to 
appear as a withdrawal of his hearing request in accordance 
with 38 C.F.R. § 20.704(d) (1999).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's increased 
evaluation claims to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

The Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations. Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question. 
VAOPGCPREC 6-96 (1996).

The Board will remand for the issuance of a statement of the 
case the issue of entitlement to an evaluation in excess of 
10 percent disabling for a left knee disability.  See 
Manlincon v. West, No. 97-1467 (U.S. Vet. App. March 12, 
1999).


FINDINGS OF FACT

1.  The veteran underwent a right knee fusion in October 
1994, and a February 24, 1995 x-ray report indicates that the 
fusion was incompletely healed.  

2.  In December 1995, the veteran underwent a left knee 
arthroscopy for diagnostic and evaluation purposes; however, 
this surgical treatment of his service-connected left knee 
disability did not require at least one month of 
convalescence and there is no evidence of severe post-
operative residuals thereof.  

3.  As of April 1995, the right knee demonstrated solid 
fusion with the knee fixed in good position at 5 degrees of 
flexion, and he was able to ambulate safely with the use of a 
cane and a heel lift in his right shoe.  On VA examination in 
July 1995, extension of the right knee was to 180 degrees.  




CONCLUSIONS OF LAW

1.  With resolution of doubt in the veteran's favor, the 
extension of a temporary total rating to March 31, 1995, is 
warranted to based on surgical treatment of a service-
connected right knee disability in October 1994.  38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  38 C.F.R. §§ 4.30 (1999).  

2.  The preponderance of the evidence is against a finding 
that a temporary total rating is warranted for surgical 
treatment of a service-connected left knee disability in 
December 1995.  38 C.F.R. § 4.30 (1999).

3.  The post-operative residuals of a right knee disability 
were no more than 30 percent disabling during the periods of 
April 1, 1995, to March 26, 1997; and July 1, 1997, to March 
2, 1998.  38 U.S.C.A. §§ 1155, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. § 4.71(a), Diagnostic Codes 5256, 5257, 7804, 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Temporary Total Evaluations

Initially, the Board finds that the veteran's claims for a 
temporary total evaluations under 38 C.F.R. § 4.30 (1999) are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1999) that is, the claims are plausible.  
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
record does not indicate the need to obtain any additional 
pertinent records, and is accordingly found that all relevant 
facts have been properly developed, and that the duty to 
assist the veteran has been satisfied.

In January 1988, service connection was granted for post-
operative chondromalacia of the patella, right knee, with 
assignment of a 10 percent evaluation under Diagnostic Code 
5257-5003, effective July 31, 1987.  The January 1988 rating 
action also granted service connection for mild 
patellofemoral pain syndrome, nonlimiting, in the left knee, 
with assignment of a noncompensable evaluation under 
Diagnostic Code 5257, effective July 31, 1987.  In November 
1993, an increased evaluation of 20 percent disabling was 
granted for the service-connected right knee disability, 
effective July 1, 1993.  As noted, in March 1995 an increased 
evaluation of 30 percent disabling was granted for the post-
operative residuals of a right knee disability, effective 
February 1, 1995.  

A total, or 100 percent, disability rating will be assigned 
when it is established by a report at hospital discharge or 
outpatient release that entitlement is warranted under this 
section, effective the date of hospital admission and 
continuing for a period of one, two, or three months from the 
first day of the month following hospital discharge or 
outpatient release. 38 C.F.R. § 4.30 (1999).

A total rating is assigned where treatment for a service-
connected disability results in (1) surgery requiring at 
least one month of convalescence; (2) severe postoperative 
residuals of a service-connected disability, such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, or the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or (3) immobilization by cast, without surgery, of one or 
more major joints. 38 C.F.R. § 4.30(a) (1999).

Extensions of one, two or three months beyond the initial 
three months may be made following the criteria noted above, 
and extensions of 1 or more months up to 6 months beyond the 
initial 6 months period may be made on the basis of severe 
post-operative surgical residuals, as provided in 38 C.F.R. § 
4.30 (a)(2), upon approval of the Adjudication Officer. 38 
C.F.R. § 4.30 (b)(2) (1999).





Temporary total rating based on right knee surgery in October 
1994

The record indicates that in a March 1995 rating decision, a 
temporary total rating was granted from October 9, 1994, to 
January 31, 1995, based on surgical treatment of a service-
connected right knee disability.  The veteran contends that 
he is entitled to an extension of the temporary total rating 
beyond January 31, 1995.  

VA hospital records show that on October 9, 1994, the veteran 
underwent a right knee fusion.  It was noted that his medical 
history included diagnoses of Grade III chondromalacia in the 
right knee; that he was status-post arthroscopy x 2 in 
January and February 1994; and he had also undergone ACL 
reconstruction and IT band lengthening in the right knee in 
1985.  As he was too young for a total knee replacement, he 
opted for fusion of the right knee to deal with right knee 
pain.    

On VA examination in December 1994, it was noted that he had 
been in a hard cast from just above the right ankle up to the 
groin level.  A diagnosis of status post-operative fusion of 
the right knee with internal fixation plate and screws was 
provided.  It was noted that the knee was not accessible to 
further examination, and the examiner recommended that the 
veteran be classified as totally disabled at this time and 
that re-examination should be scheduled for approximately 
nine months which should give him time for healing and 
rehabilitation.  

A VA outpatient medical record, dated December 1994, 
indicates that the cylinder cast was removed and the right 
knee was placed in an immobilizer.  On follow-up examination 
in January 1995, x-rays showed there was still no solid 
fusion of the right knee.  A VA outpatient medical record, 
dated February 24, 1995, shows that the veteran was status 
post right knee fusion with continued complaints of pain in 
the right lateral leg and foot.  Tinel sign was positive in 
the lateral knee and findings of some interosseous bridging, 
but incomplete fusion, were noted with regard to the right 
knee.  

A VA progress note dated April 28, 1995, shows that on 
examination, the right knee was very solid, and there was no 
range of motion or pain with stress.  The right lower 
extremity appeared to be shortened 2 cm, but the knee was in 
good position with 5 degrees of flexion.  Based on symptoms 
of nerve damage and pain in the distal right lateral foot, an 
assessment of possible nerve damage, sural or peroneal, was 
made.  At the time of a physical therapy examination the same 
day, the veteran presented ambulatory with a J-cane in the 
left hand.  A heel lift was provided and the veteran 
demonstrated safe ambulation with this in the right shoe.  A 
right knee x-ray, taken in April 1995, showed a total right 
knee fusion transfixed by a long metallic plate with multiple 
orthopedic screws.  Impressions included status post right 
knee fusion, moderate osteoporosis, and no bony abnormality 
or fracture.  

In a statement dated May 1995, the veteran indicated that as 
of January 31, 1995, his right leg was still immobilized and 
at the present time, he could not bear total weight on the 
right leg.  

On VA examination of the right lower extremity in July 1995, 
findings included right knee effusion.  There was no movement 
or rotation in the right knee, which was rigid and extended 
to 180 degrees, with no flexion whatsoever.  Diagnoses 
included numerous surgical procedures on the right knee with 
eventual fusion of the right knee due to problems associated 
with third degree chondromalacia of the right knee with 
continued pain and locking of the right knee; atrophy of the 
muscles of the right leg secondary to fusion of the right 
knee, and decreased sensation of the lateral and sensory 
nerves over the right lower leg.  He also had a foot drop on 
the right side.  It was noted that x-rays showed a total 
right knee fusion with moderate osteoporosis.  

In statements on appeal, including a VA Form 9 dated August 
1995, the veteran indicated that even though a cast came off 
of his right leg in December 1994, at that point his leg was 
placed in an immobilizer under February 1995.  He also 
indicated that during this period he was still under doctors' 
orders to use crutches and that regular weight bearing was 
prohibited.  According to the veteran, a knee fusion 
necessitates 9-12 months to completely heal, and he indicated 
that during a Compensation and Pension examination in 
December 1994 it was recommended that he be classified as 
totally disabled for a period of 9 months for healing and 
rehabilitation.  It was the veteran's contention that the 9 
month period would not expire until August 1995.  

Having reviewed the record, the Board has concluded that the 
extension of a temporary total rating is warranted for an 
additional period of two months beyond January 31, 1995, 
based on the right knee fusion that the veteran underwent in 
October 1994.  Specifically, the outpatient treatment reports 
indicate that as of February 24, 1995, x-rays showed an 
incomplete fusion in the right knee, and the veteran was 
continuing to complain of right knee pain.  In the Board's 
view, therefore, the record suggests that the period of 
healing following the October 1994 surgery was not yet 
complete, and therefore, an extension of benefits is 
warranted on the basis of severe post-operative residuals of 
a service-connected disability under 38 C.F.R. § 4.30(a)(2).  

There are no available treatment records for the month of 
March 1995; however, in the Board's view it is unlikely that 
the right knee fusion was healed by the beginning of that 
month as the incomplete fusion was noted on x-rays dated 
February 24, 1995.  Therefore, the Board has resolved doubt 
in favor of the veteran by granting an extension of the 
temporary total rating under 38 C.F.R. § 4.30 to March 31, 
1995, based on surgical treatment of the service-connected 
right knee disability in October 1994.  

The Board notes that when seen for follow-up in April 1995, 
the fusion was noted to be solid and the veteran was 
ambulating safely with the aid of a cane and a heel lift.  
Thus, the record does not indicate the manifestation of 
severe post-operative residuals of the right knee surgery or 
that immobilization by cast or further convalescence was 
warranted as of that date.  Thus, the available medical 
evidence would not support an extension of the temporary 
total rating under 38 C.F.R. § 4.30 beyond March 31, 1995.  
Although the veteran has indicated that as of May 1995 he was 
still unable to bear full weight on the right lower 
extremity, the outpatient progress notes are in direct 
contradiction to this contention as it is shown that he was 
able to walk safely with heel lift and the use of a cane, and 
there is no evidence that he was under doctors' orders to be 
using crutches at that time.  

Temporary total rating based on left knee surgery in December 
1995

The veteran contends that he is entitled to a temporary total 
rating under 38 C.F.R. § 4.30, based on surgical treatment of 
a left knee disability in December 1995.  

VA hospital records show that on December 27, 1995, the 
veteran underwent a diagnostic left knee arthroscopy and 
irrigation.  A post-operative diagnosis of Grade III-IV 
chondromalacia, left patella, is shown.  Prior to this 
procedure, he had complained of increasing left knee pain and 
objective findings included tenderness along the lateral and 
medial joint lines and intermittent McMurray sign noted 
medially.  On examination during the operation, there was no 
ligamentous laxity, and the menisci and ACL were intact.  
Mild hypertrophic synovium was found within the knee, and the 
knee was irrigated.  

The veteran was discharged the same day as this procedure and 
discharge instructions, dated December 27, 1995, show that 
the veteran was instructed to remove the ace wrap in 2-3 days 
and leave the steri-strips until they fell off.  He was also 
instructed that activity was "ad lib," or as desired.  When 
seen for follow-up on January 12, 1996, there was no effusion 
in the right knee and range of motion was from zero to 120 
degrees.   

In February 1996, telephone contact was established with the 
veteran and he complained of continuous swelling of the left 
knee and that a mass had formed at the suture line.  He 
reported that he was unable to weight bear on the left lower 
extremity and that he ambulated by "hopping" movements.  He 
also described stiffness at the knee joint after sleeping or 
sitting for long periods and that he was unable to extend or 
flex the left lower extremity without increased pain.  He was 
instructed to continue Tylenol for pain and Naproxen for 
inflammation until the time of his next orthopedic 
appointment in April 1996.  

Having reviewed the record, the Board has concluded that a 
temporary total evaluation under 38 C.F.R. § 4.30 is not 
warranted for the left knee arthroscopy which was performed 
in December 1995.  Specifically, while that procedure 
represented surgical treatment of a service-connected left 
knee disability, the evidence does not show that at least one 
month of convalescence was required, nor is there evidence of 
severe post-operative residuals, such as incompletely healed 
surgical wounds, therapeutic immobilization of a major joint, 
application of a body cast, or the necessity for a wheelchair 
or crutches (regular weight-bearing prohibited).  Following 
the December 1994 procedure, the veteran was instructed that 
ace bandages could be removed in 2-3 days and steri-strips 
were allowed to fall off, furthermore, activity was permitted 
as desired.  Thus, there is no indication that immobilization 
of the joint was required, that regular weight-bearing was 
prohibited, or that the veteran otherwise required 
convalescence which would qualify him for a temporary total 
rating under 38 C.F.R. § 4.30 for the left knee arthroscopy 
in December 1995.  

In light thereof, the preponderance of the available evidence 
weighs against the veteran's claim, and the Board finds that 
entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30, based on surgical treatment of a service-connected 
left knee disability in December 1995, is not warranted.  


II.  Increased Evaluations

Initially, the Board finds that the veteran's claim for an 
increased evaluation is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claim is plausible.  Proscelle v. Derwinski, 2 Vet.App. 629, 
632 (1992).  
The record does not indicate the need to obtain any 
additional pertinent records, and is accordingly found that 
all relevant facts have been properly developed, and that the 
duty to assist the veteran has been satisfied.

The record indicates that in August 1995, the veteran 
perfected an appeal as to a March 1995 rating decision in 
which an evaluation of 30 percent disabling was granted for 
the post-operative residuals of a right knee disability, 
effective February 1, 1995.  The veteran has indicated his 
disagreement with the 30 percent evaluation.  

Thus, it is appropriate at this time for the Board to 
consider whether an evaluation of 30 percent disabling is 
warranted for the veteran's right knee disability during the 
appeal period, exclusive of those periods during which 100 
percent evaluations have been assigned either on a schedular 
basis or under the provisions of 38 C.F.R. § 4.30.  As noted, 
a temporary total rating following has been granted for the 
period of October 24, 1994, to March 31, 1995, via an April 
1996 rating decision and the Board's decision herein.  

In addition, a temporary total rating has been granted under 
38 C.F.R. § 4.30 for surgical treatment following right knee 
surgery in March 1997, effective March 27, 1997, to June 30, 
1997.  Furthermore, the record indicates that the veteran 
underwent a total right knee replacement in March 1998, and 
thus, a 100 percent evaluation has been assigned under 
Diagnostic Code 5055, for the period of March 3, 1998 to 
April 30, 1999, based on the medical evidence regarding the 
veteran's convalescence thereafter.  As such, the Board must 
consider whether an evaluation in excess of 30 percent 
disabling is warranted for the veteran's right knee 
disability for the period of April 1, 1995, to March 26, 
1997; and for the period of July 1, 1997, to March 2, 1998.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40, 4.45 (1999).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, 
(1998) and DeLuca. 

For the periods in question, the veteran's service-connected 
right knee disability is characterized as post-operative 
chondromalacia of the patella, post-operative fusion, right 
knee, and this disability has been evaluated by the RO under 
Diagnostic Codes 5257 and 5256.  Diagnostic Code 5257 
pertains to knee, other impairment of, and provides 
disability evaluations based on objective evidence of 
recurrent or lateral instability which is slight (10 percent 
disabling); moderate (20 percent disabling); or severe (30 
percent disabling).  

Diagnostic Code 5256 pertains to ankylosis of the knee, and 
provides that extremely unfavorable ankylosis of the knee is 
evaluated at 60 percent if in flexion at an angle of 45 
degrees or more.  If in flexion between 20 degrees and 45 
degrees, the evaluation is 50 percent. If in flexion between 
10 and 20 degrees, the evaluation is 40 percent.  Ankylosis 
in a favorable angle in full extension or in slight flexion 
between 0 degrees and 10 degrees warrants a 30 percent 
evaluation.  The record indicates that following the right 
knee fusion in October 1994, the veteran's right knee was 
fixed in a position such that evaluation under the criteria 
pertaining to ankylosis was warranted.  

A VA progress note dated April 28, 1995, shows that on 
examination, the right knee was very solid, and there was no 
range of motion or pain with stress.  The right lower 
extremity appeared to be shortened 2 cm, but the knee was in 
good position with 5 degrees of flexion and less than 5 
degrees of valgus.  Based on symptoms of nerve damage and 
pain in the distal right lateral foot, an assessment of 
possible nerve damage, sural or peroneal, was made.  At the 
time of a physical therapy examination the same day, the 
veteran presented ambulatory with a J-cane in the left hand.  
A heel lift was provided and the veteran demonstrated safe 
ambulation with this in the right shoe.  

A right knee x-ray, taken in April 1995, showed a total right 
knee fusion transfixed by a long metallic plate with multiple 
orthopedic screws.  Impressions included status post right 
knee fusion, moderate osteoporosis, and no bony abnormality 
or fracture.  

On VA examination of the right lower extremity in July 1995, 
findings included right knee effusion.  There was no movement 
in the right knee, which was rigid and extended to 180 
degrees, with no flexion whatsoever.  There was no rotation 
of the right knee, and there was decreased mobility and range 
of motion in the right foot.  Diagnoses included the 
following:  numerous surgical procedures on the right knee 
with eventual fusion of the right knee due to problems 
associated with third degree chondromalacia of the right knee 
with continued pain and locking of the right knee; atrophy of 
the muscles of the right leg secondary to fusion of the right 
knee, and decreased sensation of the lateral and sensory 
nerves over the right lower leg.  He also had a foot drop on 
the right side and minimal to no range of motion of the right 
ankle due to loss of motor control and atrophy of the 
muscles.  It was noted that x-rays showed a total right knee 
fusion with moderate osteoporosis.  

A VA progress note dated July 16, 1997, shows that there was 
no range of motion in the right knee.  An assessment of 
chronic right knee pain is shown.  

In September 1997, the veteran was seen by a private 
physician on a fee basis for management of pain in the right 
lower extremity.  He complained of a burning sensation and 
pain down the shin to the mid shaft on the right.  On 
examination of the right lower extremity, the right knee was 
fixed in an extended position.  There appeared to be some 
herniation muscle from underneath the fascia at the upper 
one-third of the tibial shaft, which did not appear to be 
tender.  Assessments included right knee pain status post-
fusion.  

On examination in November 1997, it was noted that the 
veteran was status post right knee fusion with no current 
complaints.  

Having reviewed the record, the Board has concluded that the 
preponderance of the evidence weighs against the assignment 
of an evaluation in excess of 30 percent disabling for the 
post-operative residuals of a right knee disability for the 
periods in question.  Specifically, a higher evaluation would 
require evidence of unfavorable ankylosis in flexion between 
10 and 20 degrees.  The medical evidence indicates that when 
examined in April 1995, the veteran's right knee was fixed in 
a "good" position, in 5 degrees of flexion.  On VA 
examination in July 1995, there was no, or zero degrees, of 
flexion.  Review of the record indicates that there is no 
evidence of unfavorable ankylosis in the right knee or that 
flexion is fixed between 10 and 20 degrees, such that an 
evaluation of 40 percent disabling or more would be warranted 
under Diagnostic Code 5256, for either of the periods which 
are being considered at this time.  

The Board is aware that the veteran has complained of 
continuing right knee pain, and the provisions of 38 C.F.R. 
§§4.40, 4.45, and 4.59 have been considered.  However, there 
is no evidence of additional functional loss due to flare-ups 
as the right knee is solidly fused at a fixed point at a 
favorable angle of 5 degrees of flexion.  On VA examination 
in April 1995, motor examination in the right lower extremity 
was 5/5, and there is no evidence of weakness or loss of 
strength attributable to the right knee disability.  For 
these reasons, the Board finds that the evidence does not 
show that the post-operative residuals in the veteran's right 
knee are productive of functional loss to a degree in excess 
of the 30 percent evaluation which is currently assigned.  

The Board also notes that although the post-operative 
residuals of a right knee disability were evaluated under 
Diagnostic Code 5257 prior to the right knee fusion, an 
evaluation of 30 percent disabling is the maximum allowable 
evaluation under that code.  Therefore, an increased 
evaluation may not be assigned under Diagnostic Code 5257 as 
that code does not contemplate evaluations greater than 30 
percent.  Furthermore, although the RO chose to utilize 5257 
in evaluating the veteran's right knee disability, there is 
no evidence of instability or subluxation with regard to the 
right knee.  As such, the RO apparently assigned the 
evaluation on the basis of functional loss and the equivalent 
thereof.  Thus, Diagnostic Code 5257 does not appear to have 
been the most appropriate code for which to evaluate this 
disability; however, in the Board's view the use of 
Diagnostic Code 5257 constitutes harmless error.  

An evaluation of 30 percent disabling is the maximum 
allowable evaluation under Diagnostic Code 5260, which 
pertains to limitation of flexion of the leg, and a higher 
evaluation is therefore not warranted under that Diagnostic 
Code.  Diagnostic Code 5261, which pertains to evaluation of 
limitation of extension of the leg, provides an evaluation of 
40 percent disabling where extension is limited to 30 degrees 
and an evaluation of 50 percent where extension is limited to 
45 degrees; however, the evidence indicates that when 
examined by VA in July 1995, extension was to 180 degrees in 
the right knee, and thus, there is no evidence of limitation 
of extension which would warrant an evaluation in excess of 
30 percent disabling for the right knee under Diagnostic Code 
5261.  Aside from Diagnostic Code 5256 and 5261, which are 
discussed above, none of the other diagnostic codes 
pertaining to disabilities of the knee provide for 
evaluations in excess of 30 percent disabling, and thus, 
these codes provide no basis for an evaluation in excess of 
30 percent disabling for the post-operative residuals of a 
right knee disability for the periods in question.  

The Board further notes that in Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.   The Board notes that while the 
surgical scars on the veteran's right knee were identified on 
VA examination in July 1995, there is no evidence of 
compensable manifestations of the surgery scars.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  
Thus, there is no objective evidence on which to base the 
assignment of separate evaluation for scarring as a residual 
of right knee surgery during the periods in question.  
However, the record does indicate that in August 1999, a 10 
percent was granted for a painful scar on the right knee and 
leg following the 1998 right knee fusion.  

Finally, the Board notes that service connection has been 
granted for peroneal nerve impairment and foot drop in the 
right lower extremity, as secondary to the October 9, 1994 
right knee fusion, and this disability is evaluated under 
Diagnostic Code 8521, with assignment of a 40 percent 
evaluation effective October 9, 1994.  Therefore, although 
muscle atrophy, shortening of the right extremity, and 
weakness in the right leg are shown to be manifested as 
residuals of the right knee fusion, it appears that the 
combined disability evaluation for the right lower extremity 
is currently at 60 percent, and thus, the veteran is 
receiving the same disability evaluation which would be 
appropriate if the right leg were amputated or missing 
altogether.  As such, the assignment of separate evaluations 
for the different manifestations of the post-operative right 
knee residuals, combining to greater than a 60 percent rating 
for the right lower extremity, is prohibited.  See 38 C.F.R. 
§§ 4.25, 4.68, Diagnostic Codes 5163, 5264 (1999).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence weighs against a finding that 
an evaluation in excess of 30 percent disabling is warranted 
for the post-operative residuals of a right knee disability 
for the period of April 1, 1995, to March 26, 1997, or the 
period of July 1, 1997, to March 2, 1998.  
In denying the veteran's claim, the Board has considered the 
doctrine of doubt; however, as the preponderance of the 
evidence is unfavorable, the doctrine is not for application. 
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A temporary total rating based on surgical treatment of a 
right knee disability is warranted under 38 C.F.R. § 4.30 for 
the period of October 27, 1994, to March 31, 1995.   

A temporary total rating under 38 C.F.R. § 4.30 is not 
warranted for surgical treatment of a service-connected left 
knee disability in December 1995.  

An evaluation in excess of 30 percent disabling is denied for 
the post-operative residuals of a right knee disability for 
the period of April 1, 1995, to 
March 26, 1997, or for the period of July 1, 1997, to March 
2, 1998.  


REMAND

Having reviewed the record, the Board has concluded that 
further evidentiary development is required prior to 
adjudication of the claim for entitlement to an evaluation in 
excess of 30 percent disabling for the post-operative 
residuals of a total right knee replacement, for the period 
beginning May 1, 1999.  As noted, the veteran underwent a 
total right knee replacement in March 1998, and pursuant to 
an August 1998 rating decision, an evaluation of 100 percent 
disabling was assigned following the prosthetic replacement 
of the knee joint, and thus, a 100 percent evaluation was 
assigned effective from March 3, 1998, to April 30, 1998, 
based on medical reports indicating that the veteran's 
convalescence would be prolonged as a result of his history 
of knee operations and difficulties.  

The August 1998 rating decision indicated that following the 
expiration of a recovery period, the veteran would be re-
examined to determine the residual disability.  The record 
does not indicate that the veteran has been orthopedically 
re-examined since the expiration of the period following the 
total right knee replacement, and thus, any evaluation of the 
current severity of the right knee disability, status post 
right knee replacement, would be premature at this time.  On 
remand, the veteran will be afforded a VA orthopedic 
examination in order to determine the current nature and 
severity of his right knee disability.  

Furthermore, the record indicates that the veteran submitted 
a notice of disagreement as to an April 1996 rating decision 
which denied an evaluation in excess of 10 percent disabling 
for his service-connected left knee disability.  A Statement 
of the Case was not provided regarding that issue.  In August 
1998, an increased evaluation of 20 percent disabling was 
granted for the service-connected left knee disability, 
effective February 13, 1997.  As a complete grant of benefits 
sought with regard to this issue has not been established, a 
Statement of the Case must be provided regarding this issue 
in accordance with 38 C.F.R. §§ 19.26, 19.29 (1999).  

Accordingly, these claims are REMANDED for the following 
actions:

1.  The RO should request copies of 
pertinent medical records from the 
Shreveport, Louisiana, VAMC, for the 
period of May 1999 to the present time.  

2.  The RO should schedule the veteran 
for an examination by a VA physician, in 
order to determine the residual 
disability associated with the total 
right knee replacement which the veteran 
underwent in March 1998.  All special 
tests and studies should be conducted as 
indicated and all objective findings 
should be noted in detail.   

3.  Thereafter, the RO should review the 
claims folder in order to ensure that the 
specified evidentiary development has 
been completed to the extent possible.  
If any development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA examiner 
does not contain all of the requested 
findings and opinions, it should be 
returned for completion.  

4.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the claim for an increased 
evaluation for a right knee disability 
based on all of the evidence which is now 
of record, in order to determine whether 
a favorable outcome is now warranted.  On 
review of this claim, the RO should 
utilize the most appropriate diagnostic 
criteria, i.e., if Diagnostic Code 5257 
is used, evidence of instability or 
subluxation must be identified; 
otherwise, the other appropriate 
diagnostic criteria pertaining to knee 
disorders must be considered and/or 
utilized.  

5.  The RO should furnish the appellant a 
statement of the case as to the claim for 
an increased evaluation for a service-
connected left knee disability, based on 
the appeal of an April 1996 rating 
decision.  This claim should not be 
returned to the Board unless the veteran 
files a timely substantive appeal.

Thereafter, the instant claims should be returned to the 
Board, if appropriate, after compliance with all requisite 
appellate procedures.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claims on appeal.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

